           Case 1:20-cv-10127-CM Document 3 Filed 12/08/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JUAN ORTIZ,
                                                                 1:20-CV-10127 (CM)
                            Plaintiff,
                                                     ORDER DIRECTING PAYMENT OF FEES
                    -against-                         OR IFP APPLICATION AND PRISONER
                                                       AUTHORIZATION, AND ORIGINAL
DEPARTMENT OF CORRECTIONS, ET AL.,
                                                                 SIGNATURE
                            Defendants.

COLLEEN MCMAHON, Chief United States District Judge:

       Plaintiff Juan Ortiz, currently held in the Vernon C. Bain Center, brings this action pro se.

He was listed as a plaintiff in the amended complaint filed in Lee v. New York City Dep’t of Corr.,

ECF 1:20-CV-8407, 14 (GBD) (SDA) (S.D.N.Y.), but he did not pay the relevant fees to bring a

federal civil action or submit a completed in forma pauperis (“IFP”) application and a prisoner

authorization; he also did not sign the amended complaint. By order dated December 1, 2020,

Magistrate Judge Aaron severed into individual actions the claims of 13 prisoners who were

listed as plaintiffs in the amended complaint in Lee, but were not included in the original

complaint. ECF 1:20-CV-8407, 19. Accordingly, Plaintiff’s claims are now pending under this

docket number (20-CV-10127 (CM)).

A.     Fees

       To proceed with a civil action in this Court, a prisoner must either pay $400.00 in fees – a

$350.00 filing fee plus a $50.00 administrative fee – or, to request authorization to proceed IFP,

that is, without prepayment of fees, submit a signed IFP application and a prisoner authorization.

See 28 U.S.C. §§ 1914, 1915. If the Court grants a prisoner’s IFP application, the Prison

Litigation Reform Act requires the Court to collect the $350.00 filing fee in installments

deducted from the prisoner’s account. See § 1915(b)(1). A prisoner seeking to proceed in this
           Case 1:20-cv-10127-CM Document 3 Filed 12/08/20 Page 2 of 3




Court without prepayment of fees must therefore authorize the Court to withdraw these payments

from his account by filing a “prisoner authorization,” which directs the facility where the

prisoner is incarcerated to deduct the $350.00 filing fee 1 from the prisoner’s account in

installments and to send to the Court certified copies of the prisoner’s account statements for the

past six months. See § 1915(a)(2), (b).

       Within thirty days of the date of this order, Plaintiff must either pay the $400.00 in fees or

complete, sign, and submit the attached IFP application and prisoner authorization. If Plaintiff

submits the IFP application and prisoner authorization, they should be labeled with docket

number 20-CV-10127 (CM). 2

B.     Original Signature

       Rule 11(a) of the Federal Rules of Civil Procedure provides that “[e]very pleading,

written motion, and other paper must be signed by at least one attorney of record in the attorney’s

name – or by a party personally if the party is unrepresented.” Fed. R. Civ. P. 11(a); see Local

Civil Rule 11.1(a). The Supreme Court has interpreted Rule 11(a) to require “as it did in John

Hancock’s day, a name handwritten (or a mark handplaced).” Becker v. Montgomery, 532 U.S.

757, 764 (2001).

       Within thirty days of the date of this order, Plaintiff must complete, sign, and submit the

attached declaration form, which will cure Plaintiff’s failure to sign his complaint.



       1
         The $50.00 administrative fee for filing a federal civil action does not apply to persons
granted IFP status under 28 U.S.C. § 1915.
       2
          Plaintiff is cautioned that if a prisoner files a federal civil action or appeal that is
dismissed on the grounds that it is frivolous, malicious, or fails to state a claim on which relief
may be granted, the dismissal is a “strike” under 28 U.S.C. § 1915(g). A prisoner who receives
three “strikes” cannot file federal civil actions IFP as a prisoner, unless he is under imminent
danger of serious physical injury, and he must pay the relevant fees at the time of filing any new
federal civil action.

                                                 2
            Case 1:20-cv-10127-CM Document 3 Filed 12/08/20 Page 3 of 3




                                          CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. No summons shall issue at this time. If Plaintiff complies with this order, this action

shall be processed in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to

comply with this order within the time allowed, this action will be dismissed.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

Dated:     December 8, 2020
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




                                                  3
